UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7176



CHARLES M. ANDERSON,

                                            Petitioner - Appellant,

          versus


JACK LEE, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-827-AM)


Submitted:   September 20, 2001        Decided:   September 28, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles M. Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles M. Anderson appeals the district court’s order con-

struing his motion for a new trial as a successive petition filed

under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) and denying it

without prejudice.   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Anderson v. Lee, No. CA-00-

827-AM (E.D. Va. filed June 25, 2001; entered June 26, 2001).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             DISMISSED




                                   2